Citation Nr: 1022761	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
condition, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a right ankle 
condition, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a urinary 
condition.

6.  Entitlement to service connection for a stomach 
condition.

7.  Entitlement to service connection for a neck condition, 
to include as due to undiagnosed illness.

8.  Entitlement to an initial evaluation in excess of 30 
percent disabling for irritable bowel syndrome (IBS) with a 
history of polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 
1990, April 2003 to September 2003, and October 2003 to 
August 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Chicago, Illinois that denied the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, a bilateral knee condition, a right ankle 
condition, a urinary condition, a stomach condition, and a 
neck condition, and that denied the Veteran's claim for an 
initial evaluation in excess of 10 percent disabling for IBS 
with a history of polyps.  A June 2006 RO decision granted an 
increased rating for the Veteran's IBS of 30 percent 
disabling, and the Veteran continued his appeal.

The Veteran requested a central office Board hearing in 
Washington, DC on a June 2006 Form 9 appeal.  In August 2007, 
the Veteran withdrew his request for a hearing, and, 
therefore, these matters are ready for further adjudication 
by the Board.

The Board notes that the Veteran filed an August 2004 claim 
for service connection for a hiatal hernia.  A January 2005 
RO decision granted the Veteran's claim for service 
connection for a hiatal hernia/peptic ulcer, which 
constituted a complete grant of the benefits sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) has 
been raised by the record but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the issue 
is referred to the AOJ for appropriate action.  See Board 
Hearing Transcript, March 2010 at 15-16; Statements, October 
2004 and June 2006; see also Rice v. Shinseki, 22 Vet. App. 
447 (2009) (noting in a footnote that initial ratings and 
TDIU claims may be separately adjudicated).

The issues of entitlement to service connection for a 
bilateral knee condition, right ankle condition, urinary 
condition, stomach condition, and neck condition, and 
entitlement to an increased initial evaluation for IBS, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran currently has a hearing loss disability.

2.  The Veteran's tinnitus is not shown by the most probative 
evidence of record to be etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection 
for bilateral hearing loss, and tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated August 2004 and March 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009).  The August 2004 letter informed the Veteran of what 
information or evidence was needed to support his claims, 
what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  The March 2006 notice informed the Veteran of how VA 
assigns disability ratings and effective dates.  See Dingess 
v. 19 Vet. App. 473.  The Board also notes that any issues as 
to the timeliness of the March 2006 notice are moot, as the 
Veteran's claims were readjudicated by way of a June 2006 RO 
decision

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's relevant service treatment records, private 
treatment records, and VA treatment records are all in the 
claims file.  The Board also acknowledges that while the 
Veteran submitted copies of his service treatment records 
from his first period of service in the Army from August 1989 
to June 1990, it is not entirely clear whether these records 
are complete.  Nevertheless, the Board notes that any failure 
to obtain certain records from this period of service is non-
prejudicial, because service treatment records dated in 1989 
and 1990 would not serve to establish the existence of a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385, and they would not serve to establish the onset of 
the Veteran's claimed tinnitus in 2004 in Iraq.  See 38 
U.S.C.A. § 7261(b)(2); see also Jones v. Shienseki, 2009 WL 
3416053 (citing Soyini v. Derwinski,1 Vet. App. 540, 546 
(1991)) (failure to obtain treatment records was non-
prejudicial where there was no current disability shown on 
examination); accord Sherman v. Peake, 2008 WL 5099968 (Oct. 
29, 2008) (also citing Soyini v. Derwinski).

VA's duty to assist also generally includes the duty to 
provide a VA examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  In April 2005, the Veteran was 
provided with VA examinations relating to his claims for 
service connection for bilateral hearing loss and tinnitus 
(including a May 2006 addendum specifically addressing 
tinnitus).  The VA examiners reviewed the claims file, 
examined the Veteran, elicited a history from him, provided 
the requested opinions, and provided adequate reasoning for 
their conclusions.  In light of the above, the Board finds 
that the record contains sufficient evidence to make a 
decision with regard to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

A.  Bilateral Hearing Loss

The Veteran served on active duty in the Army from August 
1989 to June 1990 and from April 2003 to September 2003, and 
he served on active duty in the Army National Guard from 
October 2003 to August 2004.

The Veteran claims that he incurred bilateral hearing loss 
due to acoustic trauma he experienced during active service.

An April 2005 VA audiological examination report reflects 
that the Veteran reported experiencing hearing difficulty in 
his right ear only.  He reported that he was exposed to 
acoustic trauma from gun fire while serving in Iraq in 2004.  
He reported some post-service occupational noise exposure as 
a plant manager, but that he wears ear plugs, and that he had 
some occasional recreational noise exposure riding 
motorcycles.  The report reflects that audiological testing 
was performed revealing pure tone air conduction thresholds 
as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
20
15
20
15
20
18
LEFT
10
5
10
15
20
13

Speech recognition ability was measured as 98 percent for 
both ears based on Maryland CNC word lists.  See 38 C.F.R. 
§ 3.385 (2009).  The examiner recorded a diagnosis of normal 
hearing bilaterally and that it is less likely than not that 
the Veteran acquired any hearing loss in service.

The Board notes that, with respect to hearing loss, VA has 
specifically defined what is meant by a "disability" for 
service connection purposes.  See 38 C.F.R. § 3.385 (2009).  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  See id.

Because the April 2005 VA examination report reflects that 
none of the Veteran's auditory thresholds exceed 26 decibels, 
and because his speech recognition scores were greater than 
94 percent bilaterally, he does not meet the criteria for a 
hearing loss disability in either ear for VA purposes.  The 
Board also notes that there is no other evidence of record 
reflecting auditory thresholds or Maryland CNC speech 
recognition scores meeting the requirements of 38 C.F.R. 
§ 3.385.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Without a current diagnosis of hearing loss disability in 
either ear meeting the criteria set forth in 38 C.F.R. 
§ 3.385, there may be no service connection for hearing loss.  
See id.

The Board has considered all of the Veteran's lay statements, 
and the Board acknowledges that the Veteran is competent to 
report certain symptomatology, such as experiencing 
difficulty hearing in his right ear.  The Veteran is not 
competent, however, to diagnose himself with a hearing loss 
disability, particularly one meeting the criteria of 38 
C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

For these reasons, the Board finds the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability.  
There is not an approximate balance of positive and negative 
evidence, and, therefore, the benefit of the doubt rule is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Tinnitus

The Veteran also asserts that he incurred tinnitus as a 
result his active service.

As an initial matter, the Board notes that the Veteran's 
service personnel records reflect that he served in Iraq and 
Kuwait during the Persian Gulf War from March 2004 to June 
2004 as an infantryman, and that he is the recipient of the 
Combat Infantryman Badge.  Based thereon, exposure to 
acoustic trauma is conceded.

The Veteran's post-deployment health assessment (dated August 
2004) reflects that the Veteran responded "no" when asked 
whether he experienced at any time since his deployment 
"ringing of the ears."  In that same form, he did report 
experiencing fever, weakness, headaches, and swollen, stiff, 
or painful joints.  He also described symptoms of dizziness, 
fainting, lightheadedness, diarrhea, frequent indigestion, 
vomiting, and fatigue.  

In his formal application, received in August 2004, the 
Veteran reported experiencing "constant tinnitus."

The April 2005 VA audiological examination report reflects 
that the Veteran reported experiencing "periodic" tinnitus 
in his right ear since he served on active duty in Iraq in 
2004.  He described the tinnitus as an annoying, crackling 
sound rather than a ringing.  The examiner, however, 
ultimately failed to provide a formal diagnosis of tinnitus 
or to rule out tinnitus and failed to provide an opinion as 
to whether the Veteran's tinnitus was related to service.  
Subsequently, in response to the RO's request for a records 
opinion, in May 2006, a different VA examiner opined that it 
was not as likely as not that the Veteran had tinnitus that 
was related to service.  The examiner reasoned that it was 
very unlikely for the Veteran to have tinnitus without 
hearing loss, and he reasoned that the Veteran denied ringing 
in his ears on his post-deployment health assessment.

The Board finds the above opinion of the May 2006 VA medical 
opinion to be the most credible evidence of record with 
regard to whether the Veteran has a current tinnitus disorder 
that is related to service, as the examiner provided adequate 
reasons and bases for his conclusion, and because his opinion 
is not contradicted by any credible evidence of record.

The Board acknowledges that the Veteran is competent to 
report experiencing tinnitus.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  Furthermore, as the Veteran has 
reported the onset of tinnitus during combat, the Board also 
recognizes that the Veteran's statements regarding onset are 
presumed credible absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b).  In this instance, 
however, the Board finds that such clear and convincing 
evidence exists in the form of the Veteran's own very 
contradictory statements.  Specifically, the record reflects 
that the Veteran specifically denied having tinnitus on his 
post-deployment form completed in August 2004, but 
subsequently reported having "constant tinnitus" on his 
formal application received by VA during that same month.  
The Board finds it to be of particular significance that the 
Veteran did report experiencing numerous symptoms on his 
post-deployment form, which strongly suggests that he had no 
reluctance in identifying any symptoms that he was actually 
experiencing at that time.  As noted, the Veteran reported in 
his post-deployment form that he had experienced symptoms of 
fever, weakness, headaches, painful joints, dizziness, 
fainting, lightheadedness, diarrhea, frequent indigestion, 
vomiting, and fatigue.  Furthermore, although the Veteran 
reported experiencing constant tinnitus in his formal 
application, he subsequently described the manifestations as 
being "periodic" in nature during his VA examination.  
Thus, it appears that the only consistency in the Veteran's 
statements regarding the onset and nature of his tinnitus is 
the inconsistency of his reports.  

Under such circumstances, the Board must place the greatest 
credibility on the only statement offered by the Veteran 
outside the context of pursuing a claim for monetary 
benefits, which is his denial of tinnitus in his post-
deployment form.  Furthermore, the Board finds the Veteran's 
few statements on tinnitus since that time to be so 
contradictory and inconsistent as to constitute clear and 
convincing evidence to rebut the presumption afforded under 
38 U.S.C.A. § 1154(b).

For these reasons, the Board concludes the preponderance of 
the evidence is against the Veteran has tinnitus that either 
had its onset in service or is otherwise related to service.  
There is not an approximate balance of positive and negative 
evidence, and, therefore, the benefit of the doubt rule is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A.  Bilateral Knee Condition and Right Ankle Condition

The Veteran claims that he incurred a bilateral knee 
condition and a right ankle condition as a result of his 
active service.

With regard to the Veteran's claimed bilateral knee 
condition, the Board notes that an April 2005 VA examination 
report reflects that the Veteran reported that he experienced 
right knee "popping" and weakness, and that it tended to 
"give out" after prolonged periods of standing.  With 
regard to his left knee, the Veteran reported that he 
experienced pain (although he reported no symptoms at the 
time of examination).  On examination, objective findings 
were negative and the examiner recorded a diagnosis of normal 
knees bilaterally.

Likewise, with regard to the Veteran's claimed right ankle 
condition, an April 2005 VA examination report reflects that 
the Veteran reported experiencing right ankle "popping" but 
no pain, particularly after prolonged standing.  On 
examination, objective findings were mostly negative and the 
examiner recorded a diagnosis of a normal right ankle.

As noted above, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 generally provide presumptive service 
connection for certain qualifying chronic disabilities, 
including but not limited to an "undiagnosed illness" that 
becomes manifest during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more no later than December 31, 2011 
in the case of a Persian Gulf veteran, and which illness, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. § 
3.317(c) (2009).  The term "Persian Gulf veteran" is 
defined by VA regulation as a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, which theater 
includes but is not limited to Iraq and Kuwait.  38 C.F.R. 
§ 3.317(d) (2009).  Unlike claims for direct service 
connection, claims based on an undiagnosed illness under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require a 
medical nexus linking the condition to service; rather, they 
are presumptively service connected when the requirements of 
the statute and the regulation are met.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).

The Veteran served on active duty in the Army National Guard 
in Iraq in 2004.  Based thereon, the Veteran constitutes a 
Persian Gulf War veteran for purposes of 38 C.F.R. § 3.317.

The Board notes, however, that while the Veteran was provided 
with VCAA notice in August 2004 of how to substantiate a 
claim for manifestation of an undiagnosed illness, his claims 
for a bilateral knee condition and right ankle condition were 
never adjudicated by the RO under these provisions.  In 
addition, the Statement of the Case did not include notice of 
these applicable provisions.  Because the Veteran constitutes 
a Persian Gulf veteran under 38 C.F.R. § 3.317, and in light 
of the fact that the Veteran has not been diagnosed with a 
particular illness or disability despite the above-noted 
complaints relating to his knees and right ankle, the Board 
finds that these issues must be remanded to the RO for 
further adjudication under the Persian Gulf veteran 
presumptive service connection provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

B.  Urinary Disability

The Veteran claims that he incurred a urinary disability as a 
result of active service.  

Shortly before the Veteran's discharge from his third period 
of active service, a July 2004 service treatment record 
reflects that the Veteran complained of experiencing symptoms 
of dysuria for six months and nocturia for four months, and 
that a diagnosis of dysuria with nocturia was recorded.

An April 2005 VA examination report reflects that the Veteran 
was diagnosed with increased urinary frequency with possible 
intra bladder pathology, and that the Veteran was referred to 
the genitourinary clinic for follow-up.  No addendum to the 
April 2005 VA examination report has been associated with the 
claims file, and no opinion was provided by the examiner as 
to whether the Veteran's increased urinary frequency was 
related to service, including whether it was related to his 
diagnosed dysuria with nocturia nine months prior.  Because 
there is no VA examination report or medical opinion in the 
claims file addressing whether the Veteran has a current 
urinary condition that is related to service, including 
whether it is related to the dysuria with nocturia that was 
diagnosed in service in July 2005, the Board finds that a 
remand for a new examination is necessary in order for the 
Board to make a decision on the claim  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

C.  Neck Condition

The Veteran claims that he incurred a neck condition as a 
result of active service.

A June 2004 service treatment record reflects that the 
Veteran consulted with a neurologist regarding complaints of 
recurrent headaches, and that the neurologist noted in his 
impression "it is likely that he has some cervical 
paraspinal muscle dysfunction that is a trigger point for his 
migraines."  A July 2004 service treatment record reflects 
an x-ray of the Veteran's cervical spine revealed mild 
straightening, and a diagnosis of such was recorded.

An April 2005 VA examination report reflects that the Veteran 
complained of experiencing posterior neck muscle pain, that 
objective findings included "some straightening of the 
cervical spine," and that the examiner recorded a diagnosis 
of a normal cervical spine.

The Board notes that the April 2005 VA examination report 
provides no reasoning for the normal diagnosis despite the 
objective finding of some straightening of the cervical spine 
and the service treatment records reflecting diagnoses of 
cervical paraspinal muscle dysfunction and mild straightening 
of the cervical spine, however, is provided in the examiner's 
report.  The Board also notes that the VA examiner did not 
opine as to whether the Veteran's neck problems may 
constitute manifestations of an "undiagnosed illness."  
Based thereon, the Board finds that the April 2005 VA 
examination report is not sufficient to make a decision on 
this claim, and a remand is necessary for a new VA 
examination.

In addition, the Board notes that while the RO provided the 
Veteran with VCAA notice in August 2004 of how to 
substantiate a claim for manifestation of an undiagnosed 
illness, his claim for service connection for a neck 
condition was never adjudicated by the RO under these 
provisions.  In addition, the Statement of the Case did not 
include notice of these applicable provisions.  Because the 
Veteran constitutes a Persian Gulf veteran under 38 C.F.R. 
§ 3.317, and in light of the fact that the April 2005 VA 
examiner noted a normal diagnosis of the Veteran's neck 
despite his complaints of pain and headaches, the Board finds 
that this issue must be remanded to the RO for further 
adjudication under the Persian Gulf veteran presumptive 
service connection provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

D.  IBS

The Veteran's IBS with a history of colon polyps is currently 
assigned an initial evaluation of 30 percent disabling under 
Diagnostic Code 7319 (irritable colon syndrome), effective 
August 18, 2004, which is the maximum schedular rating 
available under that diagnostic code.  The Veteran seeks a 
higher initial evaluation.

A November 2004 general screening compensation and pension 
examination report reflects that the Veteran was diagnosed 
with IBS and colon polyps.  No additional objective findings 
relating to the Veteran's IBS or colon polyps were noted in 
the examination report.

An April 2005 VA examination report reflects that the Veteran 
complained of experiencing abdominal pain and constipation 
since February 2004, and that a review of a September 2005 
private facility colonoscopy report revealed that the Veteran 
had a colon polyp and mild diverticulosi in the sigmoid 
colon.

Under the Veteran's Claim Assistance Act (VCAA), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

While the 30 percent disability rating currently assigned for 
the Veteran's IBS with a history of colon polyps is the 
maximum rating provided under diagnostic code 7319, the Board 
notes that there are other diagnostic codes relating to the 
digestive system under 38 C.F.R. § 4.114 that provide for 
higher maximum ratings (if the applicable rating criteria are 
met), such as Diagnostic Code 7323 (colitis, ulcerative), 
which provides a maximum rating of 100 percent disabling.  

The Board finds that the above noted November 2004 and April 
2005 VA examination reports are inadequate to properly 
address whether the Veteran is entitled to higher schedular 
rating under 38 C.F.R. § 4.114, and, therefore, a new VA 
examination that addresses the applicable rating criteria is 
necessary to make a decision on the claim.  



E.  Stomach Condition

The Veteran has also described experiencing various symptoms 
that he has characterized as manifestations of a stomach 
disorder.  The Board notes that this claim is complicated by 
the fact that the Veteran has been separately granted service 
connection for a hiatal hernia/peptic ulcer, which has been 
evaluated as zero percent disabling, and for irritable bowel 
syndrome with a history of colon polyps, which has been 
evaluated as 10 percent disabling.  Given the potential 
overlap in symptomatology, the Board finds that VA 
examination is necessary to clarify whether he has symptoms 
attributable to any stomach disorder distinct from his 
already service-connected disabilities, to include as a 
manifestation of an undiagnosed illness.

In this regard, the Board again notes that while the RO 
provided the Veteran with VCAA notice in August 2004 of how 
to substantiate a claim for manifestation of an undiagnosed 
illness, his claim for service connection for a stomach 
condition was never adjudicated by the RO under these 
provisions.  In addition, the Statement of the Case did not 
include notice of these applicable provisions.  Because the 
Veteran constitutes a Persian Gulf veteran under 38 C.F.R. 
§ 3.317, the Board finds that this issue must be remanded to 
the RO for further adjudication under the Persian Gulf 
veteran presumptive service connection provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
from August 2004 to present and associate 
them with the claims file.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

2.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
urinary and neck conditions.  All 
necessary diagnostic tests, if any, should 
be completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.

The examiner is requested to state whether 
the Veteran's complaints of (a) urinary 
problems, and (b) neck problems, are 
attributable to a diagnosed or undiagnosed 
illness.  If the examiner cannot identify 
a disease or disability which causes these 
symptoms, the examiner should so state.

If the Veteran's urinary problems and/or 
neck problems are attributable to a 
diagnosed illness, the examiner should 
render an opinion as to whether such 
diagnosed disability is related to active 
service.  With regard to the Veteran's 
claimed urinary condition, please include 
discussion of the July 2004 service 
treatment record reflecting a diagnosis of 
dysuria with nocturia.  With regard to the 
Veteran's claimed neck condition, please 
include discussion of 
(a) the June 2004 service treatment record 
reflecting an impression of cervical 
paraspinal muscle dysfunction, 
(b) the March 2005 private facility bill 
reflecting diagnosed somatic dysfunction 
and cervicalgia, (c) the March 2005 
chiropractic record reflecting a diagnosis 
of reversal of the normal cervical spine, 
and (d) the April 2005 VA examination 
report reflecting objective findings of 
some cervical spine straightening.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Schedule the Veteran for a 
gastrointestinal examination to determine 
the severity of his service-connected IBS 
with a history of colon polyps.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  Following examination of the 
Veteran and review of the claims file, the 
examiner should identify all currently 
present gastrointestinal conditions.  The 
examiner should specifically state whether 
the Veteran's IBS is productive of severe 
symptoms including diarrhea or alternating 
diarrhea and constipation, and whether 
there is more or less constant abdominal 
distress.  The examiner should also 
indicate whether colitis, malnutrition, 
anemia, general debility, or malabsorption 
are related to the Veteran's IBS, and if 
so, their severity.  Also, please indicate 
the affect of these conditions on the 
Veteran's daily life and occupation.

The examiner should also be advised that 
the Veteran is seeking service connection 
for a stomach condition.  The examiner 
should offer an opinion as to whether the 
Veteran describes any symptomatology in 
regard to his claimed "stomach 
condition" that is not attributable to 
his already service-connected irritable 
bowel syndrome with a history of colon 
polyps and/or his service-connected hiatal 
hernia/peptic ulcer.  If so, the examiner 
he examiner should also offer an opinion 
as to the etiology of those symptoms, to 
include commenting on whether they are 
attributable to a known clinical 
diagnosis.  If the examiner can not 
identify a disease or disability which 
causes the reported stomach symptoms, the 
examiner should so state.  If a disease or 
disability is identified, the examiner 
should specifically comment whether it is 
at least as likely as not that such 
disability had its onset during a period 
of active service, or is related to his 
any event or injury in service.  The 
examiner should provide a rationale for 
all conclusions.

4.  After the above development has been 
completed, perform any additional 
development deemed necessary, and then 
readjudicate all of the Veteran's claims.  
With regard only to the Veteran's claims 
for (a) a bilateral knee condition, (b) a 
right ankle condition, and (c) a neck 
condition, please include a discussion of 
the Persian Gulf veteran undiagnosed 
illness provisions.  If any of the claims 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  This document should include 
relevant regulations, including those 
applicable to undiagnosed illness claims.  
After the Veteran has been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


